—Judgment, Supreme Court, New York County (Alfred Toker, J.), entered October 28, 1992, confirming an arbitration award vacating petitioner’s dismissal and imposing a 15-day suspension without back pay, unanimously affirmed, without costs.
Petitioner contends that the award should be vacated insofar as it denied him back pay for the period of his dismissal. The contract provisions on which he relies provide that the arbitrator is without authority to add to, delete from, or modify any of the provisions of the agreement, and that an *284aggrieved employee may not be dismissed prior to the completion of disciplinary proceedings. There is, however, nothing in the agreement which provides for back pay and petitioner has failed to establish a viable basis pursuant to CPLR 7511 (b) that would warrant vacating the award.
We have considered petitioner’s remaining claims and find them to be without merit. Concur — Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ.